Citation Nr: 1045393	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for a low back disorder.

3.  Entitlement to an increased rating in excess of 10 percent 
for bursitis of the right shoulder.

4.  Entitlement to a compensable rating for right knee 
tendonitis, prior to June 19, 2010.

5.  Entitlement to an increased rating in excess of 10 percent 
for right knee tendonitis, from June 19, 2010.

6.  Entitlement to a compensable rating for patellar tendonitis 
of the left knee. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2002 to July 
2002, January 2003 to January 2004, and December 2005 to November 
2006.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

During the pendency of the appeal, an August 2010 rating decision 
granted the Veteran a rating of 10 percent for his right knee 
disorder, effective June 19, 2010.  Inasmuch as a rating higher 
than 10 percent for a right knee disorder is available, and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for higher 
ratings, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's right ear hearing impairment does not meet the 
criteria for hearing loss disability for VA compensation 
purposes.  

2.  The Veteran's spine disorder is not manifest by forward 
flexion of the thoracolumbar spine between 60 degrees and 85 
degrees; or, combined range of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of the height.

3.  The appellant's right shoulder disorder is not manifest by a 
limitation of arm motion to shoulder level.

4.  Prior to June 19, 2010, the Veteran experienced slight 
instability of his right knee; there is no evidence of limitation 
of motion, painful motion, ankylosis, or additional functional 
impairment due to repetitive use. 

5.  Since June 19, 2010, the Veteran has not experienced moderate 
instability of his right knee; there is no evidence of limitation 
of motion, painful motion, ankylosis, or additional functional 
impairment due to repetitive use.

6.  The Veteran's left knee disorder is manifest by subjective 
complaints of pain with prolonged weight-bearing; there is no 
evidence of limitation of motion, painful motion, ankylosis, or 
additional functional impairment due to repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for a rating in excess of 10 percent for lumbar 
back strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for a rating in excess of 10 percent for a right 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2010).

4.  Prior to June 19, 2010, the criteria for a rating of 10 
percent for a right knee disorder are approximated.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2010).

5.  Since June 19, 2010, the criteria for a rating in excess of 
10 percent for a right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2010).

6.  The criteria for a compensable rating for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159(b)(1) has been amended to 
remove the requirement that VA ask the claimant to provide any 
pertinent evidence in their possession since the issuance of 
Pelegrini.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2006 and January 2008 that 
fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in 
December 2006 and June 2010.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection for right ear hearing loss

The Veteran contends that he has hearing loss in the right ear 
that was caused by his active military service.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board finds that the Veteran's right ear hearing 
impairment does not meet the criteria for hearing loss disability 
for VA compensation purposes.  The preponderance of the evidence 
is against the claim, and the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he experiences hearing loss in the right 
ear, but the level of hearing impairment or hearing loss shown by 
the audiograms does not constitute hearing loss disability for VA 
disability compensation purposes.  38 C.F.R. § 3.385. 

The service treatment records are negative for complaints or 
evidence of hearing loss.  All audiometric examinations obtained 
during service demonstrate normal hearing. 

The Veteran underwent a VA audiometric examination in December 
2006.  Speech recognition was 96 percent for the right ear.  The 
results of that examination, in puretone thresholds, are as 
follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
15
15
10
5

The Veteran underwent another VA audiometric examination in June 
2010.  Speech recognition was 100 percent for the right ear.  The 
results of that examination, in puretone thresholds, are as 
follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
15
15
10
5

In evaluating a service connection claim, evidence of a current 
disability is an essential element, and where not present the 
claim under consideration cannot be substantiated.  See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a present 
disability.").         

The Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the evidence 
does not show that the Veteran's hearing loss is to a disabling 
degree according to 38 C.F.R. § 3.385, a preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased rating claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When evaluating a loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires consideration 
of functional losses due to pain).  In DeLuca, the Court 
explained that, when the pertinent diagnostic criteria provide 
for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Bursitis of the right shoulder

The Veteran contends that his right shoulder disorder is 
manifested by symptomatology that warrants a rating in excess of 
the currently assigned 10 percent evaluation.  After a careful 
review of the evidence of record, the Board finds that the 
Veteran's symptoms do not approximate the criteria for a rating 
in excess of 10 percent for his right shoulder bursitis.  
Accordingly, the Veteran's claim is denied.

The Veteran underwent a VA examination in December 2006.  He 
reported a dull annoying ache during his last period of service 
in 2005.  Post service, he continued to experience aching, pain, 
some weakness from pain, stiffness, fatigability with repetitive 
motions, and instability at the gym.  He denied locking, heat, 
redness, and swelling.  

Upon physical examination, he had full range of motion with mild 
discomfort from 160 to 180 degrees of abduction.  He had 5 out of 
5 strength and no fatigue, weakness, or objective evidence of 
painful motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding.  The examiner found mild 
tenderness on the end of range of motion.  There was mild pain, 
fatigue, and lack of endurance with repetition.  An x-ray 
revealed a normal right shoulder.  The examiner diagnosed right 
shoulder muscle strain.  

A January 2008 treatment record shows that the Veteran reported a 
history of right shoulder pain, which resolved.  

The Veteran underwent another VA examination in June 2010.  He 
reported intense pain in his right shoulder with overhead 
activity, such as lifting weights and painting.  The Veteran 
reported weakness, morning stiffness, fatigability, and lack of 
endurance.  The Veteran denied swelling, heat or redness, 
instability, giving way, or locking.  

Upon physical inspection, the examiner found no erythma, 
swelling, or abnormal movement.  The Veteran's shoulder was 
positive for point tenderness subacromial bursa and crepitus on 
palpation.  The Veteran had full range of motion with pain at the 
end of the range.

The Veteran's right shoulder disability has been rated under 
Diagnostic Code 5024, for tenosynovitis, which in turn is 
evaluated as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  In 
this case, Diagnostic Code 5201 provides a minimum rating of 20 
percent when limitation of motion of the major arm is at shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran is right-hand dominant and he continues to 
demonstrate a range of shoulder motion above the shoulder level.  
Therefore, a higher schedular evaluation in excess of 10 percent 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5024, 
5201.

When the pertinent diagnostic criteria provide for a rating on 
the basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in 
terms of the degree of additional range-of- motion loss due to 
pain on use or during flare-ups."  DeLuca, 8 Vet. App. at 206.  
The VA examiners noted some pain, weakness, and lack of endurance 
limiting shoulder motion.  There was no objective evidence of 
right shoulder swelling, deformity, or atrophy.  Overall, the 
limitation demonstrated in the record is accounted for by the 
already- assigned 10 percent rating and the functional 
limitations due to pain and the other factors identified in 38 
C.F.R. §§ 4.40, 4.45 do not equate to the level of disability 
contemplated by a 20 percent rating for limitation of motion 
under Diagnostic Code 5201.

As previously noted in the absence of compensable limitation of 
motion, a 10 percent evaluation is warranted in light of the 
evidence of pain on motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, but no greater.

Accordingly, the Veteran has not met the criteria for a rating in 
excess of the current 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5201.

Lumbar back strain

The Veteran was granted service connection and assigned 
noncompensable disability rating for lumbar back strain in a 
January 2007 rating decision.  The Veteran claims that his 
symptoms warranted a higher rating.  After careful review of the 
record, the Board finds that the Veteran's symptoms do not 
approximate the criteria for a higher rating in accordance with 
the Schedule.  Therefore, the Veteran's claim is denied.  

The Veteran underwent a VA examination in December 2006.  The 
Veteran reported pain and stiffness, with no weakness.  A 
physical examination revealed full range of motion of the 
thoracolumbar spine, with mild tightness at the end of range of 
motion.  His range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance.  An x-ray was unremarkable with 
the exception of straightening of the normal lordosis of the 
lumbar spine.  The examiner diagnosed lumbar back strain with 
mild functional impairment as subjectively described by the 
Veteran.  

A January 2008 treatment record shows that the Veteran complained 
of chronic low back pain.  He had range of motion within normal 
limits.  An x-ray of the spine showed straightening of the normal 
lordosis in his lower spine.  The Veteran declined a referral to 
orthopedics.

The Veteran underwent a VA examination in June 2010.  He reported 
chronic intermittent back pain that worsens with bending or 
laying flat.  He described the pain as throbbing with no 
radiation.  He experiences the pain approximately three times per 
week and it can last most of the day.  The Veteran claims 
stiffness, weakness, and decreased motion.  The Veteran denied 
fatigue, spasms, numbness, paresthesis, and bladder or bowel 
complaints.  

A physical examination revealed painful motion with no spasm, 
weakness, tenderness, atrophy, or guarding.  The ranges of motion 
were flexion to 90 degrees, extension to 30 degrees, with pain at 
30 degrees, bilateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  The Veteran did not experience 
additional impairment due to pain, fatigue, weakness, lack of 
coordination or related factors following repetitive motion.  The 
examiner diagnosed low back strain with mild functional 
impairment.
 
The General Rating Formula for Disease and Injures of the Spine 
provides as follows:

A 10 percent rating for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine and 
unfavorable ankylosis of the entire spine is rated at 100 
percent.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition         in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and  chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th Ed. 1994) at 86).

The Veteran has not shown entitlement to a compensable rating 
under the criteria.  The June 2010 VA examination report shows 
that the Veteran could flex his spine to 90 degrees.  There is no 
evidence of forward flexion of 60 to 85 degrees or combined range 
of motion of 120 to 235 degrees to warrant a 10 percent 
disability rating under Diagnostic Code 5237.  In addition, there 
is no additional impairment due to pain, weakness, incoordination 
or fatigability after repetitive motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5237 (2010).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Bilateral knee disorder

A June 2007 rating decision granted service connection for the 
Veteran's bilateral knee disorder and assigned noncompensable 
ratings.  The Veteran disagreed with these ratings.  An August 
2010 rating decision increased the Veteran's disability rating 
for his right knee disorder to 10 percent.  

With regard to the right knee, with resolution of the doubt in 
favor of the Veteran, the Board finds that the Veteran had mild 
instability of the right knee prior to June 19, 2010.  
Accordingly, a rating of 10 percent, and no higher, is granted 
prior to June 19, 2010.  Since June 19, 2010, the Board finds 
that the Veteran's symptoms do not meet the criteria for a rating 
in excess of 10 percent under the Schedule.  Accordingly, the 
Veteran's claim is denied.  

With regard to the left knee, the Board finds that the Veteran's 
symptoms do not meet the criteria for a compensable rating under 
the Schedule.  Accordingly, the Veteran's claim is denied.  

The Veteran underwent a VA examination in December 2006.  He 
reported that he experiences stiffness, mild instability, and 
pain in his knees.  He also reported locking, fatigability, and 
lack of endurance in his right knee.  He experiences flare-ups 
once per month with a pain level of 8 out of 10.  His baseline 
pain level is 4 out of 10.  The Veteran denied dislocation or 
recurrent subluxation.  

A physical examination showed 5 out of 5 strength in his knees.  
There was no pain with range of motion, or evidence of pain on 
repetition.  There was mild medial joint line tenderness, but no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding.  The Veteran has full range of motion for flexion and 
extension of both knees.  He had medial laxity of the right knee 
and no laxity of the left knee.  The examiner diagnosed bilateral 
knee sprain with a subjective report of mild functional 
impairment.     

An MRI performed in December 2006 showed tiny joint effusion of 
the left knee, otherwise unremarkable.  An MRI of the right knee 
showed a very small joint effusion but was otherwise negative.  

In an October 2007 statement, the Veteran claimed that he 
experiences joint locking and an inability to straighten his 
knees.  He also stated that he has instability and popping of the 
knees.  He is no longer able to play sports and has to sleep on 
his back due to his knee disorders.  

A January 2008 treatment record shows that the Veteran complained 
of bilateral knee pain.  The treater noted no current knee pain 
and no swelling or redness.  The Veteran declined a referral to 
rheumatology.

The Veteran underwent a VA examination in June 2010.  He reported 
that his left knee is more painful than his right knee.  He has 
chronic pain at 9 out of 10 in both knees that is worsened by 
stairs, kneeling, squatting, and walking or sitting for extended 
periods of time.  He has weakness, stiffness, fatigability, and 
lack of endurance.  The Veteran denies swelling, heat, redness, 
instability, giving way, and locking.  Both knees were stable on 
ligamentous testing.  The right knee had painful motion, but 
neither knee had additional impairment due to pain, weakness, 
incoordination or fatigue after repetitive motion. 

Multiple diagnostic codes govern disabilities of the knee.  
Diagnostic Code 5256 provides that favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is considered 
to be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in flexion 
at an angle between 10 degrees and 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.  There is no evidence of ankylosis 
of either knee to warrant a rating under this Code.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  A 
20 percent evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence shows mild 
laxity of the right knee in the December 2006 VA examination.  
Therefore, a rating of 10 percent, and no higher, is granted for 
the Veteran's right knee.  The evidence of record does not show 
any instability, laxity, or subluxation of the left knee.  
Accordingly, a noncompensable rating is warranted.  

A 20 percent evaluation may be assigned where there is evidence 
of dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Under Diagnostic Code 5260, flexion 
limited to 45 degrees is rated as 10 percent disabling.  A 20 
percent evaluation for limitation of motion of the knee is 
assigned where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  Normal extension of the knee is to zero degrees.  38 
C.F.R. § 4.71, Plate II.  Normal flexion is 140 degrees.  Id. 

The VA examinations show that the Veteran had full range of 
motion of both knees.  The Veteran has demonstrated pain on 
motion and pain on use; however, the limitation of flexion 
considered apart from factors such as pain and pain on use is not 
so limited as to warrant a compensable rating without 
consideration of other factors, such as pain.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (requiring limitation of flexion to 
45 degrees for a compensable rating).

There is no objective clinical evidence of dislocated cartilage, 
with frequent episodes of "locking," or effusion into the knee 
joint.  Therefore Diagnostic Code 5258 is not for application.

The findings needed for the next higher evaluation in excess of 
10 percent for the right knee and for a compensable evaluation 
for the left knee are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against claim for a 
higher rating for right knee disability, the benefit- of-the-
doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has also considered entitlement to separate evaluations 
for limitation of motion and instability, and for limitation of 
both extension and flexion, but neither is demonstrated.  
Separate evaluations are not warranted in either case because the 
Veteran does not have limitation of motion that is sufficient to 
receive even a zero percent evaluation under the appropriate 
rating codes. 

Extraschedular rating

The Board finds no evidence that the Veteran's  disabilities have 
presented such an unusual or exceptional disability picture at 
any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to a compensable rating for a low back disorder is 
denied.

Entitlement to an increased rating in excess of 10 percent for 
bursitis of the right shoulder is denied.

Entitlement to a rating of 10 percent for right knee tendonitis, 
prior to June 19, 2010 is granted.

Entitlement to an increased rating in excess of 10 percent for 
right knee tendonitis, from June 19, 2010 is denied.

Entitlement to a compensable rating for patellar tendonitis of 
the left knee is denied. 



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


